PD-0131-15

                                    no. d^/3-0lU^^/l
LEMUEL MOSLEY                             ()             IN THE TEXAS COURT

VS.            "•                         ()<>                              f^CEIVEDlN
                                                         OF CRIMINAL APPEAltSTOFCR?iWAlAPPRi,Q
THE STATE OF TEXAS                        ()             AT AUSTIN                  FEB 06 2015
          SEEKING DISCRETIONARY REVIEW FROM A DECISION BY THE
                                                             ^qelAmsta,
        COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS AT DAfe\S
                             IN CAUSE NO.05-13-01664-CR

           PETITIONER'S, LEMUEL MOSLEY MOTION TO EXTENDco      RLED
                                                        TIM?"0FCR'    ,N APPEALS
                                                                  MINAL
               FOR FILING PETITION FOR DISCRETIONARY REVIEW                        FEB06?j'5
TO THE HONORABLE JUDGES OF SAID COURT:
                                                                                Abel Acosta, Clerk
              COMES NOW, Petitioner, Lemuel Mosley, pro se and respectfully

requests that the time for filing of Petitioner, Lemuel Mosley's Petition for Discretionary

Review in the above -styled and numbered cause be extended. In support of this

motion the Petitioner would show the Court the following:

                                                 I.


              In Cause No. F11-57352-1 Appellant was convicted of murder and

punishment was assessed at confinement for Life in the Texas Department of Criminal

Justice, Institutional Division. The Court of Appeals affirmed the appeal on January 21,

2015.


                                                 II.


              The present deadline for filing of Petitioner /Appellant's Petition for

Discretionary Review is February 20, 2015. Petitioner respectfully requests an

extension of time until llwv/ 7f           2015.
               No previous extension of time has been granted.

                                             IV.

               Petitioner would show the Court that a reasonable explanation exists for

the requested extension. The facts on which petitioner relies to reasonably explain the

need for this extension are as follows:

               Petitioner has not had sufficient time after receipt of the opinion of the

Court of Criminal Appeals to prepare his petition for discretionary review, pro se, for

filing with this Court.

               WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully

requests that the time for filing of the Petition for Discretionary Review be extended to

the aforementioned date.




                                                          Lemuel Mosley, Petitioner /J .      Al

                                                          Street                               .
                                                             kttfcri\to Taxm            JMT°%m
                                                          City,        State,           Zip


                                    Certificate of Service

       I hereby certify that a true copy of the foregoing motion has been served on the
Assistant District Attorney for Dallas County- Appellate Section, Frank Crowley Courts
Building, Lock Box 19, Dallas, Texas 75207-4399 by depositing same in the United
States Mail, Postage Prepaid, on this the Aft day of jKftlAovy^. 2015.


                                                   Petitioner,
                                                       tioner. Lemuel Mosley
                                                                      Moslev       U